NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARIELA CHAVEZ RAMOS; CINTHIA                   No.    20-70856
GUADALUPE HERNANDEZ CHAVEZ;
BRAYAN CHAVEZ RAMOS; KAMILA                     Agency Nos.       A209-163-662
GONZALEZ CHAVEZ,                                                  A209-163-663
                                                                  A209-163-664
                Petitioners,                                      A209-163-665

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 11, 2021**
                               San Francisco, California

Before: WALLACE and COLLINS, Circuit Judges, and RAKOFF,*** District
Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
      Mariela Chavez Ramos, a native citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (Board) decision affirming the Immigration Judge’s

(IJ) denial of her application for asylum, withholding of removal, and relief pursuant

to the Convention Against Torture (CAT). She also challenges the denial of her

minor children’s derivative applications. We have jurisdiction pursuant to 8 U.S.C.

§ 1252. We deny the petition.

                                          I.

      Chavez Ramos asserts that the Knights Templar extorted and attempted to

recruit her husband, Juan Ramon Gonzalez Alcantar.1 She also believes the cartel

members murdered him when he refused. She alleges that two cartel members told

her that they would not have killed her husband if he had cooperated with them. The

local authorities provided protection to her and her minor children for a period of

time after Gonzalez Alcantar’s death. Chavez Ramos did not ask for additional

protection after the police presence tapered off. Due to the cartel’s continued

crossings across her family’s ranch, Chavez Ramos and her children came to the

United States and applied for asylum, withholding of removal, and CAT relief upon


1
  Gonzalez Alcantar was not legally Chavez Ramos’s husband because they were
not formally married, although she refers to him as her husband at points during her
testimony before the IJ. Regardless, the IJ and the Board (collectively, the Agency)
accepted that Gonzalez Alcantar was Chavez Ramos’s husband, so we do the same.
Gonzalez Alcantar’s name is also spelled one of two ways throughout the record:
Gonzalez Elcontar and Gonzalez Alcantar. We have chosen to use the latter because
it was used on official records from Mexico.

                                          2
entry at the border. Chavez Ramos’s children are derivative applicants, and their

applications are identical and affixed to their mother’s application.

      Before the Agency, Chavez Ramos contended she belongs to one of the

following particular social groups: (1) the family of her late husband; (2) single

women without familial protection; or (3) single women in Mexico without familial

protection who have refused to cooperate with cartels. Chavez Ramos testified

before the IJ that she did not believe she could safely relocate to another part of

Mexico because her other family members could not house her, and she would not

be able to get a job where they lived. The IJ found Chavez Ramos sufficiently

credible but denied her and her children’s applications.

      The IJ held that Chavez Ramos’s first proposed particular social group was

cognizable and agreed that she was a member of the Gonzalez Alcantar’s family, but

the IJ determined that Chavez Ramos failed to show a nexus between her proposed

particular social group and the alleged harm. The IJ also held that Chavez Ramos

had failed to establish past persecution against her and her children or an objectively

reasonable fear of future persecution from the Knights Templar if the family returned

to Mexico. The Board affirmed. We hold that substantial evidence supports the

Agency’s conclusions.

                                          II.

      First, substantial evidence supports the Agency’s conclusion that Chavez


                                          3
Ramos and her children did not suffer past persecution from the Knights Templar

because the alleged harm happened to Gonzalez Alcantar rather than the family as

whole.    See Baballah v. Ashcroft, 367 F.3d 1067, 1074–76 (9th Cir. 2004)

(considering evidence of violence against a family member where it “add[ed]

additional strength to [petitioner’s] claim of past persecution because it

demonstrated that the danger threatened by the [alleged persecutors’] menacing

behavior [against petitioner] was real”). Chavez Ramos also does not allege that she

or her children were directly threatened or extorted by the Knights Templar. Instead,

she relies upon a single comment from two individuals she contends belonged to the

Knights Templar as to why Gonzalez Alcantar was targeted.

      We hold that this comment was more akin to a declaration rather than a threat;

even if it was a threat, it was unfulfilled. See Lim v. I.N.S., 224 F.3d 929, 936 (9th

Cir. 2000) (observing that unfulfilled threats, standing alone, “constitute past

persecution in only a small category of cases, and only when the threats are so

menacing as to cause significant actual suffering or harm.”) (citation and quotation

marks omitted). This alleged interaction, therefore, does not compel a finding of

past persecution.    See Ghaly v. I.N.S., 58 F.3d 1425, 1431 (9th Cir. 1995)

(“[P]ersecution is an extreme concept that does not include every sort of treatment

our society regards as offensive.”) (citation and quotation marks omitted). In

addition, the cartel’s use of the ranch to cross to other parts of town does not rise to


                                           4
the level of persecution because Chavez Ramos did not allege confrontations with

the cartel members during their crossings beyond the single interaction. Finally,

Chavez Ramos admitted that neither she nor her children had personally suffered

harm in Mexico.

      Second, substantial evidence supports the Agency’s conclusion that Chavez

Ramos failed to establish a well-founded fear of future persecution from the Knights

Templar because she did not present evidence that she or her children would face a

reasonable possibility of persecution if returned to Mexico. Her fears, therefore,

were not objectively reasonable.2 The cartel members’ sole interest after Gonzalez

Alcantar’s death appears to have been driving through the Chavez Ramos ranch in

Los Olivos. Moreover, Chavez Ramos failed to identify a specific harm if she and

her children are returned to Mexico. She also did not explain what risk she faces in

Mexico because of Gonzalez Alcantar’s death. Therefore, the Agency correctly held

that Chavez Ramos and her children do not have an objectively reasonable fear. See

Nagoulko v. I.N.S., 333 F.3d 1012, 1018 (9th Cir. 2003) (crediting petitioner’s

subjective fear but concluding it was “too speculative” and, thus, “not objectively

reasonable under the circumstances of this case”). In the end, the Agency properly

rejected Chavez Ramos’s asylum and withholding of removal claims. She failed to



2
  We do not address Chavez Ramos’s newly claimed fears for her daughters because
they were not raised before the Agency.

                                         5
establish either past persecution or a well-founded fear of future persecution. She

and her children, therefore, are not eligible for asylum or withholding of removal.

      Third, Chavez Ramos asserts that she and her children established a clear

probability that the Knights Templar would torture her and her children if they were

forced to return to Mexico, and Chavez Ramos insists the Mexican government, in

general, is conspiring with cartels. We hold there is substantial evidence to support

the Agency’s holding that Chavez Ramos failed to prove a clear probability of torture

or government acquiescence, so that she and her children are not entitled to CAT

relief. As an initial matter, we observe that Chavez Ramos has not demonstrated

government acquiescence to her hypothetical future torture. Chavez Ramos and her

children received police protection shortly after Gonzalez Alcantar’s death, and

there is no evidence that the local police force would not have resumed their presence

to protect her and her children if she had informed them that she felt threatened. This

situation is, therefore, markedly different from other cases where we found

government acquiescence. See, e.g., Xochihua-Jaimes v. Barr, 962 F.3d 1175,

1185–86 (9th Cir. 2020); see also 8 C.F.R. § 208.18(a)(7) (government acquiescence

“requires that the public official, prior to the activity constituting torture, have

awareness of such activity and thereafter breach his or her legal responsibility to

intervene to prevent such activity”).

      In addition, the Board correctly concluded that Chavez Ramos’s evidence did


                                          6
not demonstrate past harm “specifically directed” at her and that she, instead, relied

on only a “generalized and speculative” fear of future harm. Chavez Ramos’s

reliance on generalized country conditions does not compel the conclusion that she

“would face any particular threat of torture beyond that of which all citizens of

[Mexico] are at risk.” See Dhital v. Mukasey, 532 F.3d 1044, 1051–52 (9th Cir.

2008). Ultimately, substantial evidence supports the Board’s determination that

Chavez Ramos failed to establish a clear probability of torture by, or with the

acquiescence or willful blindness of, a government official.

      Finally, we hold that the Agency did not err by considering Chavez Ramos’s

minor children’s applications as derivative of their mother’s application. Chavez

Ramos’s children’s claims are derivatives of Chavez Ramos’s claims, and the

question was conceded by her counsel before the IJ. The children’s paperwork was

comprised solely of separate cover pages that were then attached to their mother’s

application, so that they do not contain independent information. Insofar as Chavez

Ramos’s daughters’ claims rely on distinct proposed particular social groups raised

for the first time in this court, we cannot consider them. See Alanniz v. Barr, 924

F.3d 1061, 1069 (9th Cir. 2019). Any evidence introduced on appeal to support the

belated, independent claims of the children is extra-record evidence. See 8 U.S.C. §

1252(b)(4)(A).




                                          7
                                         III.

      We hold that substantial evidence supports the Agency’s conclusion that

Chavez Ramos and her children are not eligible for asylum, withholding of removal,

or CAT relief. We conclude that the Agency did not err by considering the children’s

applications as derivative of their mother’s application.

      DENIED.




                                          8